Citation Nr: 1439171	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1959 to April 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In March 2010, January 2011, and November 2012, the case was remanded for additional development.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.


FINDING OF FACT

The Veteran's pre-existing bilateral pes planus is reasonably shown to have increased in severity during service; the increase is not shown to have been due to natural progression.


CONCLUSION OF LAW

Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

It is VA policy to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records (STRs) show that bilateral pes planus pre-existed his service as it was noted on his service entrance examination in February 1959.  Accordingly, to prevail on his claim, he must show that the disability was aggravated by service.  Aggravation is shown by demonstrating that a disability increased in severity during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On February 1959 enlistment examination, the Veteran was noted to have bilateral third degree pes planus.  Although noted, it was not symptomatic or considered disqualifying.  In fact, on his enlistment examination, his feet were identified as normal on clinical evaluation.  He was assigned a level "2" rating for lower extremities on his physical profile.

The Veteran's STRs show he sought treatment for bilateral foot pain throughout service.  In March 1959, he complained of having foot pain for two weeks.  His profile level remained at level "2" for his lower extremities.  In May 1959, he was placed on a limited duty profile and assigned a level "3" rating for lower extremities.  It was noted that he had a "very bad case of flat feet."  In October 1959, "knots" on his feet were noted to be caused by his boots.  A November 1959 STR notes that he injured his right foot and experienced arch pain.  A March 1960 STR notes that the Veteran's bilateral third degree pes planus was severely symptomatic.  He was restricted from standing over one and one-half hours without rest and prohibited from prolonged marching over one-fourth of a mile.

On April 1960 service separation examination, the Veteran's pes planus was noted to be symptomatic (with a finding of pes covus [sic]) and his feet were noted to be abnormal on clinical evaluation.  A level "3" profile continued to be assigned for the lower extremities.

On November 2006 VA podiatry consult, the examiner opined that it is more likely than not that the Veteran's bilateral pes planus was aggravated by his time in the military due to aggressive physical activity.

On December 2008 VA examination, the Veteran reported that his bilateral pes planus was aggravated by marching in service.  Although the examiner noted that the Veteran was seen in service for complaints of foot pain, he opined that it is less likely than not that the Veteran's pre-existing congenital condition was permanently worsened by service beyond the natural progress of the disease; the opinion did not include rationale.  

On March 2010 VA examination, it was noted that during service attempts were made to ameliorate the symptoms the Veteran was experiencing, including the use of orthotics, but to no avail.  The examiner opined that it is less likely that pes planus was permanently aggravated by service as there is no documentation of an injury in service and because the Veteran's complaints were consistent with the normal progression of the preexisting condition.

On February 2011 VA examination, the Veteran reported that he never sought treatment for his feet prior to entering the service.  He reported having pain in his arches after basic training; thereafter, his symptoms became more intense.  Noting that the Veteran did not seek medical care for his feet until 30 years following service and that he has peripheral artery disease in the lower extremities, the examiner ultimately opined that the Veteran's pes planus was "relatively minor" and a minimal part of his medical problems.  He further opined that any increase in severity was more related to his circulatory issues rather than his pes planus.

On December 2012 VA examination, the Veteran reported having arch pain during basic training with symptoms becoming more intense during extreme exercise.  The examiner opined that the Veteran's bilateral pes planus was clearly and unmistakably not aggravated beyond its natural progression by service as there was no evidence of a serious injury to his feet in service.  The examiner noted that the natural progress for flat feet is a continued worsening over the years due to the stresses of walking and climbing.  He noted that the Veteran's service may have temporarily worsened his condition, but that there is no evidence that it was permanently worsened beyond its normal progression.

Weighing the probative value of the opinions supporting and against the Veteran's claim, the Board finds that each of the four separate VA opinions weighing against his claim to be inadequate for rating purposes and therefore lacking in probative value.  The December 2008 VA examiner's opinion is conclusory and unaccompanied by any rationale.  The opinions of the March 2010, February 2011, and December 2012 VA examiners are inadequate because they cited to there being no injury in service (without discussing whether repetitive extensive marching or running in boots could constitute such injury) , and each failed to address the apparent increase in severity shown by the Veteran's STRs, other than dismissing such as "normal progression."  In particular, they did not address the allegations supported by the remaining opinion that the rigors of military training contributed to an increase in severity.  The March 2010 and February 2011 VA examiners did not discuss (or cite to literature that discusses) what constitutes the normal progression of pes planus, or explain why the rigors of basic training would not have impacted on the pre-existing condition, as alleged (and supported by the record).  Although the December 2012 examiner explained that the normal progression for flat feet is a "continued worsening" over the years due to stresses of walking and climbing, he did not explain how that squares with the clinical data which reflect a worsening during service in that the asymptomatic status noted on induction became one of symptomatic pes planus continuing throughout beyond separation (and that thereafter the "progression" apparently slowed.  The reference by the February 2011 examiner to current circulatory problems provides no explanation of how that pertains to whether pes planus increased in severity during service.  Additionally, both the February 2011 and the December 2012 VA examiners based their opinions in part on the fact that the Veteran did not seek medical treatment for 30 years following service.  While the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There is nothing in the record to contradict that after service the Veteran tolerated increased pathology acquired during service because his activities postservice were not as rigorous as those during service.

The Veteran's STRs on their face reflect (or at least suggest) that his pes planus increased in severity during service.  On February 1959 enlistment examination, the pes planus, while noted, was not symptomatic or considered disqualifying, and his feet were normal on clinical evaluation.  On April 1960 separation examination, his pes planus was symptomatic (and one notation during service indicated that it was severely symptomatic); his feet were considered abnormal on clinical evaluation.  Significantly, the profile level assigned for lower extremities on separation had increased from the level "2" assigned on induction to level "3."

The Board also finds the Veteran's own statements describing how his foot disability increased in severity during service to be fairly consistent and credible.  Throughout, he has maintained that his feet were aggravated by the rigors of basic training (i.e. marching).  On February 2011 and December 2012 VA examinations, he reported having arch pain during basic training and that symptoms thereafter became more pronounced.  While the November 2006 VA treatment provider's opinion supports the Veteran's claim in speculative terms, the Board notes that the podiatrist at least considered the Veteran's rigorous physical activity in the military in concluding that such service could have aggravated his pre-existing bilateral pes planus.

The Board finds that the overall record shows that the Veteran's pes planus, while pre-existing service, was asymptomatic at induction but became symptomatic during service and remained thus throughout.  Resolving remaining reasonable doubt in his favor, as is required, the Board concludes that the requirements for establishing service connection for bilateral pes planus are met.


ORDER

Service connection for bilateral pes planus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


